Citation Nr: 1454480	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for fibromyalgia, to include as secondary to lumbar spine degenerative joint disease (DJD)/degenerative disc disease (DDD) with radiculopathy.

2. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to lumbar spine DJD/DDD with radiculopathy and fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO in Boise.  A transcript of that proceeding is associated with the Veteran's virtual (Virtual VA) file.

This matter was before the Board in June 2014, when it was remanded for further development.  As will be discussed in greater detail below, the Board finds that there is substantial compliance with the Board's June 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Fibromyalgia did not have its clinical onset in service and is not otherwise related to active duty or service-connected disability.

2. Chronic psychiatric disability did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post service year.  



CONCLUSIONS OF LAW

1. Fibromyalgia was not incurred in or aggravated by active military service and is not proximately due to service-connected back disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2. An acquired psychiatric disorder was not incurred or aggravated in service, a psychosis may not be presumed to have been incurred therein, and chronic psychiatric disability is not proximately due to service-connected back disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO's April 2010 notice letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations. The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Veteran has been afforded separate VA examinations to determine the nature and etiology of the disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Separate VA examinations were conducted in August 2014.  A psychiatric examination explored the relationship between the Veteran's psychiatric disorder and his military service and the relationship between the Veteran's psychiatric disorder and his service-connected back disability with radiculopathy.  Another examination explored the relationship between the Veteran's fibromyalgia and his military service and the relationship between the Veteran's fibromyalgia and his service-connected back disability with radiculopathy.  The examinations are adequate for addressing the issues on appeal as the examiners provided clear opinions supported by thorough rationales.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that the August 2014 VA examinations were in substantial compliance with the Board's June 2014 remand instructions.  The examiners noted reviews of the Veteran's claims file and addressed whether the Veteran's psychiatric disorder and fibromyalgia were caused or aggravated by his service-connected low back disability with radiculopathy.  Additionally, the examiners discussed whether either disability was related to the Veteran's period of active service.  The examiners provided thorough supporting rationales to support their respective conclusions.  Additionally, as discussed above, the AOJ sought outstanding treatment records.  Accordingly, the Board finds that there is substantial compliance with the Board's June 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Merits

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where the veteran served continuously for ninety (90) or more days during a period of war, and if a psychosis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

Additionally, the regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).  Specifically, 38 C.F.R. § 3.310(b) provides that VA "will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury."

A. Fibromyalgia

The Veteran asserts that his fibromyalgia is secondary to his service-connected lumber spine DDD/DJD and associated bilateral lower extremity radiculopathy.

A review of the Veteran's service treatment records does not reveal any complaints related to fibromyalgia.  Indeed, the Veteran's fibromyalgia was not diagnosed until 2010, several decades following the Veteran's service. 

The Veteran was afforded a VA examination in August 2014.  There, the examiner explained that it was less likely than not that fibromyalgia was related to service.  The examiner explained that there was simply no medical evidence showing any association between fibromyalgia and service.  The examiner stated that while the Veteran did complain of lower back pain in service, that pain was localized to the back and attributable to the Veteran's DDD and DJD of the lumbosacral spine, which are already service-connected.  Indeed, the examiner went on to further explain that the Veteran's chronic low back pain, and later his hip, shoulder, and cervical pain could all be attributed to his low back DDD and DJD, for which he is service connected.  The examiner also stated that the Veteran has not experienced widespread pain since service.  Instead, the Veteran has experienced remitting low back pain since service.  Given the above evidence, the examiner concluded that it was less likely than not that fibromyalgia was related to the Veteran's period of active service.  As the examiner offered a clear opinion with a supporting rationale, the Board affords the August 2014 VA examiner's opinion great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).

There is no evidence whatsoever counter to the August 2014 VA examiner's highly probative opinion, which is against a finding that direct service connection is warranted.  Indeed, there is no argument or even intimation by the Veteran that his fibromyalgia is directly related to his period of active service.  Instead, the Veteran argues that his fibromyalgia is secondary to his service-connected disabilities.  Given that the probative evidence is against a finding that fibromyalgia is related to the Veteran's period of service, direct service connection is not warranted for that disability.

Regarding secondary service connection, the evidence is also against a finding that service connection is warranted.  

A December 2010 VA treatment record noted that the Veteran's service-connected low back disability and his fibromyalgia share a "circular relationship."  It was also noted that "[w]hat came first is difficult to establish. . . ."  The physician who authored that treatment record did not further explain what was meant by a "circular relationship" between the Veteran's fibromyalgia and his service-connected low back disability.

As discussed above, the Veteran was afforded a VA examination in August 2014.  There, the examiner opined that the veteran's service-connected lumbar spine disability is not likely the proximate cause of the fibromyalgia.  The examiner explained that the Veteran has experienced a multiplicity of environmental stressors which have caused his fibromyalgia.  The examiner explained that the Veteran's medical record documents significant chronic stress associated with social, occupational and family dysfunctions in the decades prior to the diagnosis of fibromyalgia, dysfunctions not attributable to the service-connected back and leg pain but to a variety of other factors.  The examiner also explored the "circular relationship" noted in the December 2010 VA treatment record.  The examiner explained that the Veteran's medical record showed that the Veteran was experiencing pain from multiple sources, including his service-connected disabilities and his fibromyalgia.  In any event, the examiner concluded that the Veteran's fibromyalgia was attributable to a host of environmental stresses, outside his service-connected low back disability with radiculopathy.  The Board affords the examiner's opinion as to causation probative weight as the examiner clearly stated that fibromyalgia was not caused by the Veteran's service-connected disability and explained why fibromyalgia was caused by other, non-service related factors.  See Nieves-Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet. App. at 124.

Regarding aggravation, the examiner stated that the Veteran's service-connected low back disability with radiculopathy is responsible for only a fraction of the total such stressors that led to the Veteran's development of fibromyalgia.  However, the examiner explained that he was unable to determine a baseline level of severity of the Veteran's fibromyalgia.  The examiner noted that the Veteran has stated that he has experienced fibromyalgia symptoms for the past five years, but the examiner explained that there is no evidence supporting the Veteran's assertions.  The examiner also noted that there is no medical means by which one can show that the veteran's service-connected back disease with radiculopathy has somehow caused aggravation of the fibromyalgia beyond some normal progression.  Instead, the examiner explained the two conditions coexist with significant symptom overlap in terms of pain that cannot be readily separated one from the other.  

The Board finds the examiner's opinion as to aggravation probative.  Indeed, the examiner explained that while the Veteran's service-connected low back disability may attribute to his "chronic stress load," which impacts that the Veteran's fibromyalgia, there is no way to determine a baseline level of disability for fibromyalgia prior to any purported aggravation.  The examiner thoroughly explained why she was it is not possible to establish a baseline level of disability and the examiner's rationale is clear.  

While the Veteran has opined that his fibromyalgia is caused or aggravated by his service-connected low back disability with radiculopathy, see Board Hearing Transcript, the Veteran is not competent to opine as to the etiology of a complex medical disability like fibromyalgia.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board concludes that secondary service connection is not warranted for fibromyalgia.  The August 2014 VA examiner concluded that fibromyalgia was not caused by the Veteran's service-connected low back disability with radiculopathy and provided a thorough rationale to support his opinion.  Additionally, the examiner explained the ambiguous statement that fibromyalgia and a back disability share a "circular relationship."  The examiner made clear that the "circular relationship" relates to the overlapping pain caused by each disability separately.  There is no competent evidence counter to the VA examiner's probative opinion that fibromyalgia is not caused by the Veteran's service-connected disability.  

With regard to aggravation, the Board finds that service connection is not warranted as a matter of law.  The examiner explained that she was not able to establish a pre-aggravation baseline for the Veteran's fibromyalgia.  As stated above, 38 C.F.R. § 3.310(b) provides that VA "will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury." Without some evidence of the baseline level of severity of the Veteran's fibromyalgia, service connection will not be conceded.  Indeed, the VA examiner provided a clear explanation that she was unable to determine a baseline level of disability prior to any apparent aggravation.  Moreover, the burden of establishing a baseline level of disability prior to aggravation falls on the Veteran.  38 C.F.R. § 3.310(b).  While there are many medical treatment records relating to the Veteran's fibromyalgia, none establish a baseline level of disability for the Veteran's fibromyalgia prior to any purported aggravation.  To the extent that the Veteran purports a baseline level of disability, the clear language of the regulation requires that "medical" evidence establish a baseline.  Id.  As there is simply no evidence of any baseline, it is not possible to determine any measurable increase in fibromyalgia attributed to service-connected disability.  The claim for secondary service connection under the theory of aggravation must be denied.

In conclusion, a clear preponderance of the evidence is against a finding that service connection for fibromyalgia is warranted.  Fibromyalgia did not manifest during service or for several decades thereafter.  The evidence is also against a finding that fibromyalgia is related to the Veteran's service.  Moreover, the evidence is against a finding that service connection is warranted on a secondary basis, as explained above.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for fibromyalgia, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

B. Acquired Psychiatric Disability

The Veteran also asserts that he suffers from an acquired psychiatric disorder which is secondary to his service-connected lumber spine DDD/DJD and associated bilateral lower extremity radiculopathy.  The Veteran has been diagnosed with major depressive disorder.  See August 2014 VA Examination Report.  

There is no evidence that the Veteran's psychiatric disorder manifested within one year of his separation from service.  As a psychiatric disorder did not manifest within one year of the Veteran's separation from service, presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Regarding direct service connection, there is no evidence showing that service connection is warranted.  The Board initially notes that the Veteran was afforded a VA examination in July 2010.  However, as discussed in the Board's June 2014 remand, that examination was inadequate.  Accordingly, it will not be relied upon and will not be discussed further. 

The Veteran was afforded a VA psychiatric examination in August 2014.  The examiner opined that it was less likely than not that the Veteran's major depressive disorder was related to service.  The examiner explained that the Veteran was first diagnosed with depression in 1995 as a result of a marriage ending.  The examiner explained that the medical evidence of record linked the Veteran's depression with various psychosocial and interpersonal stressors.  The examiner also pointed toward several other incidents as causing the Veteran's depression.  Specifically, the examiner explained that the Veteran has been involved in litigation with the State of Idaho relating to a job-related accident and that the Veteran has experienced financial pressure associated with the loss of his job.  The examiner provided a cogent, thorough rationale to support her conclusion that the Veteran's depressive disorder was not related to his period of service.  Thus, the Board affords that opinion great probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet. App. at 124.  

There is no competent evidence counter to the August 2014 VA examiner's highly probative opinion, which is against a finding that direct service connection is warranted.  Indeed, there is no argument or even intimation by the Veteran that his depressive disorder is directly related to his period of active service.  To that end, the Veteran's service treatment records do not note any psychiatric problems during service.  Given that the probative evidence is against a finding that depressive disorder is related to the Veteran's period of service, direct service connection is not warranted for that disability.

Regarding secondary service connection, the evidence of record is also against a finding that service connection is warranted.  The August 2014 VA examiner explained that the medical record does not support the Veteran's claim that his depression was caused by chronic pain (including that from his service-connected back disability with radiculopathy)."  Instead, the examiner explained that "[t]he medical record links psychosocial and interpersonal stressors to his depression, with no suggestion that his back or hip pain was the etiology of his depression."  The examiner also explained that the Veteran's depression pre-existed his chronic pain that results from his service-connected low back disability with radiculopathy.  The examiner stated that the most likely cause of the Veteran's depression is his longstanding marital strain and discord.  

Regarding aggravation, the examiner explained that aggravation of the Veteran's depression is attributable to a constellation of other events, but not his service-connected low back disability with radiculopathy.  The examiner discussed the Veteran's injury while working, the subsequent litigation relating to that injury, and his use of narcotic pain medications that added additional strain to his marriage.  The examiner explained that these things, along with financial problems, exacerbated the Veteran's depression.  The examiner made clear that chronic pain can exacerbate the pre-existing depression but, for more than 20 years, no such connection was made in the record regarding the pain associated with his service connected conditions.  The examiner finally pointed out that "[o]ver the past four years, the veteran has begun experiencing pain from a variety of other sources including fibromyalgia (diagnosed in 2010) and his work injury in 2011."  The examiner attributed any exacerbation of depression to those two incidences.  

The Board finds the examiner's opinions and supporting rationales highly probative.  The examiner clearly stated that the Veteran's psychiatric disorder was neither caused nor aggravated by his service-connected low back disability with radiculopathy.  The examiner provided cogent reasons why she did not believe that the Veteran's psychiatric disability was caused by or aggravated by his service-connected low back disability with radiculopathy.  While the Veteran has asserted that his psychiatric disorder is caused by his service-connected low back disability, see Board Hearing Transcript, he is simply not competent to opine as to complex medical question of etiology.  See Davidson, 581 F.3d 1313.

In conclusion, the evidence is against the Veteran's claim for service connection.  There is no evidence that a psychiatric disability developed within a year of the Veteran's separation from service.  Likewise, the August 2014 VA examiner provided a highly probative opinion, in which she concluded that the Veteran's psychiatric disorder was not related to his period of active service.  There is no evidence counter to the August 2014 examiner's opinion.  Regarding secondary service connection, the examiner also provided a thorough opinion, in which she explained that the Veteran's psychiatric disorder is not caused or aggravated by his service-connected low back disability with radiculopathy.  Likewise, there was no competent evidence counter the August 2014 examiner's opinion as to secondary service connection.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for fibromyalgia, to include as due to a service-connected disability, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include as due to a service-connected disability, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


